Title: From Thomas Jefferson to Robert Purviance, 8 March 1806
From: Jefferson, Thomas
To: Purviance, Robert


                        
                            Sir
                            
                            Washington Mar. 8. 06.
                        
                        You some time ago were so kind as to inclose me Capt. Bede Clement’s reciept of Feb. 7. for a box directed to
                            me from Marseilles, which promised to deliver the same at Washington. hearing nothing of his vessel, the schooner Olive
                            branch, I sent a servant to Alexandria to enquire for her. he returned with information that she had been there & here a
                            fortnight ago. he has now spent two days in examining the different warehouses at George town & Washington, but cannot
                            find that the capt. left my box. I did suppose it incumbent on a capt. to give notice to parties interested. I am
                            obliged to ask the favor of you to have enquiry made from him on this subject, & to be so good as to communicate it to
                            me. I am sorry to give you the trouble but have no other means of obtaining information Accept my salutations &
                            assurances of great respect
                        
                            Th: Jefferson
                            
                        
                    